Sergeants Benevolent Assn. of the City of New York, Inc. v City of New York (2015 NY Slip Op 03610)





Sergeants Benevolent Assn. of the City of New York, Inc. v City of New York


2015 NY Slip Op 03610


Decided on April 30, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 30, 2015

Acosta, J.P., Saxe, DeGrasse, Richter, JJ.


14974 104481/12

[*1] In re Sergeants Benevolent Association of the City of New York, Inc., et al., Petitioners-Appellants,
vThe City of New York, et al., Respondents-Respondents.


Gleason, Dunn, Walsh & O'Shea, Albany (Ronald G. Dunn of counsel), for appellants.
Zachary W. Carter, Corporation Counsel, New York (Susan Paulson of counsel), for The City of New York, New York City Police Department and The City of New York Office of Labor Relations, respondents.
Philip L. Maier, New York (Karine Spencer and Michael T. Fois of counsel), for The New York City Board of Collective Bargaining and Marlene Gold, respondents.

Order, Supreme Court, New York County (Paul Wooten, J.), entered December 9, 2013, which denied the petition brought pursuant to CPLR article 78 to annul the decision of respondent New York City Board of Collective Bargaining, dismissing an improper practice petition alleging that respondents City of New York and New York City Police Department violated the New York City Collective Bargaining Law by unilaterally implementing a policy requiring alcohol testing for police officers when their discharge of a firearm results in injury or death, unanimously affirmed, without costs.
The court properly found that the Board of Collective Bargaining acted rationally in dismissing the improper practice petition. The Board correctly concluded that unilateral implementation of the alcohol testing program fell within the Police Commissioner's disciplinary authority and thus did not relate to a mandatory subject of collective bargaining (see Matter of City of New York v Patrolmen's Benevolent Assn. of the City of N.Y., Inc., 14 NY3d 46, 58-59 [2009]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 30, 2015
CLERK